Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022,3/09/2022,8/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because they fail to label the element boxes in Figure 3. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 12, Line 2-4 recites, “measure a running time of the second measurement signal; and determine a distance between the first contact and the second contact according to the measured signal running time” It is not clear how the running time is calculated and how the distance is calculated from the running time. Therefore, the scope of the claim is not clear. Clarification is required to make the claim clear.

Claims 13 and 19-20 are also rejected because of the same reason as stated above.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 and 14-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhou in the US patent Application Publication Number US 20060254355 A1.

Regarding claim 1, Zhou teaches a contact arrangement (circuit breakers that detect electrical conductivity faults, such as loose electrical connections, of a power circuit. The invention also pertains to a method for detecting electrical conductivity faults; Paragraph [0002] Line 1-6; FIG. 1 shows an electrical switching apparatus, such as a circuit interrupter (e.g., circuit breaker 2); Paragraph [0039] Line 1-2), comprising:
a first electrical contact [9] (an electrical conductor, such as 8 or 9, of a power circuit 10; Paragraph [0039] Line 6-7);
a second electrical contact [8] ((an electrical conductor, such as 8 or 9, of a power circuit 10; Paragraph [0039] Line 6-7); and

a measuring device [19] for determining a contacting state (electrical connection condition 6 as the contacting state) between the first [9] and second contacts [8] (FIG. 1 shows an electrical switching apparatus, such as a circuit interrupter (e.g., circuit breaker 2), employing a suitable acoustic sensor (AS) 4 (e.g., without limitation, a Piezo electrical sensor) to detect an electrical conductivity fault, such as a loose electrical connection condition 6, in or associated with an electrical conductor, such as 8 or 9, of a power circuit 10; Paragraph [0039] Line 1-7), in a first contacting state the first and second contacts [9, 8] are electrically isolated [6] from one another (when there is loose connection 6 the contacts are isolated is the first contacting state) and in a second contacting state the first and second contacts are electrically connected to one another (when there is no loose connection 6 the first and second electrical contacts are electrically connected is the second contacting state) (The circuit breaker 2 may be, for example, an arc fault circuit interrupter. The operating mechanism 18 may include a trip mechanism 26, and the circuit 19 may output the detected fault signal 24 as a trip signal to the trip mechanism 26 upon detecting the loose electrical connection condition 6 from the sensed acoustic signal 22, in order to interrupt the condition 6; Paragraph [0045] Line 1-7), the measuring device [19] including:
an acoustic signal transmitter [12] for transmitting an acoustic signal [21] into the first contact [9] (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4; The circuit breaker 2 further includes a circuit 19 outputting a signal 20 to the acoustic signal generator 12 to generate an output acoustic signal 21 from the acoustic signal generator 12; Paragraph [0043] Line 1-3); and 
a signal receiver [4] connected to the second contact [8] in a sound-conducting manner (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4).

Regarding claim 2, Zhou teaches a contact arrangement, wherein 
the acoustic signal transmitter transmits an acoustic signal in the ultrasonic frequency range (As employed herein, the term "acoustic" shall expressly include, but not be limited by, one or more sounds that are subsonic, sonic and/or ultrasonic; Paragraph [0032] Line 1-2; therefore, the acoustic signal can be ultrasonic frequency range as Zhou recites it is not limited to ultrasonic but could be ultrasonic).

Regarding claim 3, Zhou teaches a contact arrangement, further comprising 
an electrically isolating damping element [30] extending between the first and second contacts in at least the first contacting state (The acoustic coupler 14 preferably includes a suitable acoustic insulator 30 (e.g., without limitation, an acoustic insulation foam pad wrapped around the acoustic coupler 14 and the acoustic sensor 4); Paragraph [0048] Line 1-5).

Regarding claim 4, Zhou teaches a contact, further comprising 
a bridge contact [16] movable relative to at least one of the first contact or the second contact [9, 8] and by which the first contact and the second contact are electrically connected to one another in the second contacting state (when there is no loose connection 6) (The circuit breaker 2 also includes separable contacts 16 electrically connected in series between the line terminal 13-1 and the load terminal 13-2, and an operating mechanism 18 adapted to open and close the separable contacts 16. The acoustic sensor 4 is suitably coupled to the acoustic coupler 14 and is adapted to sense the acoustic signal 11 from the acoustic coupler 14; Paragraph [0042] Line 1-7).

Regarding claim 5, Zhou teaches a contact, wherein 
at least one of the signal transmitter [15] (sensor 4 with coupler 15 as the transmitter)  or the signal receiver [14] (sensor 4 with coupler 14 as the receiver)  is arranged at an end of the respective first contact [9] or second contact [8] opposite an end of the contact which contacts the bridge in the second contacting state (The acoustic sensor 4 is suitably acoustically coupled to the electrical conductor 8 in order to "listen" for conducted sound. The circuit breaker 2 includes a first lug, such as a line terminal 13-1, a second lug, such as a load terminal 13-2, and a first acoustic coupler 14 acoustically coupled to the load terminal 13-2. The second lug 13-2 is adapted to be electrically connected to the power circuit (e.g., load) electrical conductor 8, as shown; Paragraph [0040] Line 1-8; A second acoustic coupler 15 for the acoustic signal generator 12 is somewhat similar to the first acoustic coupler 14, although, in this example, the coupler 15 is external to the circuit breaker 2 and is adapted to be acoustically coupled to the power circuit (e.g., load neutral) electrical conductor 9, as shown; Paragraph [0041] Line 1-6).

Regarding claim 6, Zhou teaches a contact arrangement, 
further comprising an electrical isolator [30] arranged between each of the signal transmitter and the first contact and the signal receiver and the second contact, the electric isolators passing the acoustic signal from the signal transmitter into the first contact and from the second contact to the signal receiver, respectively (The acoustic coupler 14 preferably includes a suitable acoustic insulator 30 (e.g., without limitation, an acoustic insulation foam pad wrapped around the acoustic coupler 14 and the acoustic sensor 4); Paragraph [0048] Line 1-5; Figure 1 shows insulator 30 for both transmitter and receiver).

Regarding claim 8, Zhou teaches a contact arrangement, wherein 
the measuring device outputs a measurement signal representative of at least one of the parameters of running time, sound pressure, sound energy or sound intensity of the acoustic signal (As employed herein, the term "acoustic" shall expressly include, but not be limited by, one or more sounds that are subsonic, sonic and/or ultrasonic; Paragraph [0032] Line 1-3; The circuit breaker 2 also includes separable contacts 16 electrically connected in series between the line terminal 13-1 and the load terminal 13-2, and an operating mechanism 18 adapted to open and close the separable contacts 16. The acoustic sensor 4 is suitably coupled to the acoustic coupler 14 and is adapted to sense the acoustic signal 11 from the acoustic coupler 14; Paragraph [0042] Line 1-7; signal can be sound signal).

Regarding claim 9, Zhou teaches a contact arrangement, wherein 
the measuring device outputs a first measurement signal representative of the sound intensity of the acoustic signal and a second measurement signal representative of the running time of the acoustic signal (The disclosed acoustic method provides real time detection of electrical conductivity faults. For example, an acoustic generator is coupled to the electrical wiring system and emits an acoustic signal at a predetermined frequency. An acoustic sensor, such as, for example, a piezo electrical sensor, is coupled to the electrical wiring system to "listen" to acoustic noises conducted through the electrical wiring. The reflection/transmission of this acoustic signal across an electrical conductivity fault is detected by the acoustic sensor. Based on sensed characteristics, such as, for example, intensity, the acoustic sensor determines if there is an electrical conductivity fault; Paragraph [0018] Line 1-10; intensity is used as the measurement signal).


Regarding claim 10, Zhou teaches a contact arrangement, further comprising 
a processing unit [19] in Figure 2 including at least one processor and a memory device, the processor responsive to a set of instructions stored on the memory device and adapted to:
determine the contacting state between the first and second contacts according to at least one of the first measurement signal and the second measurement signal; and
output an indication of the determined contacting state (loose connection condition determining the contacting state) (FIG. 2 is a flowchart of a routine 40 executed by the circuit 19 (e.g., a suitable processor) of FIG. 1 to detect an electrical conductivity fault, such as the loose electrical connection condition 6, using active acoustic sensing. After the routine 40 starts at 42, acoustic pulse generation at a predetermined frequency (e.g., other than at a line frequency, such as 60 Hz, and its harmonics) is initiated at 44. For example, this outputs the signal 20, which corresponds to the generated acoustic pulses 23 of the acoustic signal 21. Next, at 45, the plural samples 25 are input from the sensed acoustic signal 22. Then, at 46, it is determined if the frequency of the samples 25 of the sensed acoustic signal 22 suitably matches the predetermined frequency. If not, then at 48, the samples 25 are discarded and another test is run at 44; Paragraph [0059] Line 1-14).

Regarding claim 11, Zhou teaches a contact arrangement, 
wherein the processor is further adapted to:
measure a sound intensity of the first measurement signal;
compare the measured sound intensity to a predetermined threshold value;
output an indication of the first contacting state if the measured sound intensity is below the predetermined threshold value; and
output an indication of the second contacting state if the measured sound intensity is above the predetermined threshold value (The disclosed acoustic method provides real time detection of electrical conductivity faults. For example, an acoustic generator is coupled to the electrical wiring system and emits an acoustic signal at a predetermined frequency. An acoustic sensor, such as, for example, a piezo electrical sensor, is coupled to the electrical wiring system to "listen" to acoustic noises conducted through the electrical wiring. The reflection/transmission of this acoustic signal across an electrical conductivity fault is detected by the acoustic sensor. Based on sensed characteristics, such as, for example, intensity, the acoustic sensor determines if there is an electrical conductivity fault; Paragraph [0018] Line 1-10; intensity is used as the measurement signal).


Regarding claim 14, Zhou teaches a method (circuit breakers that detect electrical conductivity faults, such as loose electrical connections, of a power circuit. The invention also pertains to a method for detecting electrical conductivity faults; Paragraph [0002] Line 1-6; FIG. 1 shows an electrical switching apparatus, such as a circuit interrupter (e.g., circuit breaker 2); Paragraph [0039] Line 1-2), measuring a contacting state of a contact arrangement having at least two electrical contacts ([8] (an electrical conductor, such as 8 or 9, of a power circuit 10; Paragraph [0039] Line 6-7); an electrical conductor, such as 8 or 9, of a power circuit 10; Paragraph [0039] Line 6-7); and
 	which are electrically isolated from each other in a first contacting state (when there is loose connection 6 the contacts are isolated is the first contacting state) and electrically connected to each other in a second contacting state (when there is no loose connection 6 the first and second electrical contacts are electrically connected is the second contacting state) (The circuit breaker 2 may be, for example, an arc fault circuit interrupter. The operating mechanism 18 may include a trip mechanism 26, and the circuit 19 may output the detected fault signal 24 as a trip signal to the trip mechanism 26 upon detecting the loose electrical connection condition 6 from the sensed acoustic signal 22, in order to interrupt the condition 6; Paragraph [0045] Line 1-7), comprising the steps of:
with a transmitter [12, transmitting an acoustic signal into a first electrical contact of the at least two electrical contacts [9, 8] (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4; The circuit breaker 2 further includes a circuit 19 outputting a signal 20 to the acoustic signal generator 12 to generate an output acoustic signal 21 from the acoustic signal generator 12; Paragraph [0043] Line 1-3);; and
with a receiver [4], receiving the acoustic signal at a second electrical contact of the at least two electrical contacts [9, 8] (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4).


Regarding claim 15, Zhou teaches a method, wherein 
the acoustic signal [21] is continuously transmitted into the first electrical contact [9] (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4; The circuit breaker 2 further includes a circuit 19 outputting a signal 20 to the acoustic signal generator 12 to generate an output acoustic signal 21 from the acoustic signal generator 12; Paragraph [0043] Line 1-3)

Regarding claim 16, Zhou teaches a method, wherein 
the acoustic signal is transmitted into the first electrical contact in response to a switching signal (The acoustic coupler 15 couples the output acoustic signal 21 from the acoustic signal generator 12 to the power circuit 10, and the acoustic coupler 14 couples the acoustic signal 11 from the power circuit 10 to the acoustic sensor 4; Paragraph [0044] Line 1-4; The circuit breaker 2 further includes a circuit 19 outputting a signal 20 to the acoustic signal generator 12 to generate an output acoustic signal 21 from the acoustic signal generator 12; Paragraph [0043] Line 1-3; acoustic signal 21 is the switching signal to detect loose connection 6).

Regarding claim 17, Zhou teaches a method, further comprising the step of:
with the receiver, outputting a first measurement signal representative of the sound intensity of the acoustic signal; and with the receiver, outputting a second measurement signal representative of the running time of the acoustic signal (The disclosed acoustic method provides real time detection of electrical conductivity faults. For example, an acoustic generator is coupled to the electrical wiring system and emits an acoustic signal at a predetermined frequency. An acoustic sensor, such as, for example, a piezo electrical sensor, is coupled to the electrical wiring system to "listen" to acoustic noises conducted through the electrical wiring. The reflection/transmission of this acoustic signal across an electrical conductivity fault is detected by the acoustic sensor. Based on sensed characteristics, such as, for example, intensity, the acoustic sensor determines if there is an electrical conductivity fault; Paragraph [0018] Line 1-10; intensity is used as the measurement signal).


Regarding claim 18, Zhou teaches a method, further comprising the steps of:
measuring a sound intensity of the first measurement signal;
comparing the measured sound intensity to a predetermined threshold value;
outputting an indication of the first contacting state if the measured sound intensity is below the predetermined threshold value; and
outputting an indication of the second contacting state if the measured sound intensity is above the predetermined threshold value (The disclosed acoustic method provides real time detection of electrical conductivity faults. For example, an acoustic generator is coupled to the electrical wiring system and emits an acoustic signal at a predetermined frequency. An acoustic sensor, such as, for example, a piezo electrical sensor, is coupled to the electrical wiring system to "listen" to acoustic noises conducted through the electrical wiring. The reflection/transmission of this acoustic signal across an electrical conductivity fault is detected by the acoustic sensor. Based on sensed characteristics, such as, for example, intensity, the acoustic sensor determines if there is an electrical conductivity fault; Paragraph [0018] Line 1-10; intensity is used as the measurement signal).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in the US patent Application Publication Number US 20060254355 A1 in view of NISHIZAWA et al. (Hereinafter “NISHIZAWA”) in the Patent Publication Number CN 1956325 B.

Regarding claim 7, Zhou fails to teach that a contact arrangement, wherein the electrical isolators are galvanic isolators formed of ceramic material.
NISHIZAWA teaches a surface acoustic wave device, a surface acoustic wave filter, the surface acoustic wave filter having a comb-shaped electrode pattern formed on the piezoelectric element (abstract),
wherein the electrical isolators are galvanic isolators formed of ceramic material [11] (Picture 3 has the IDT pattern shown in FIG. 2 double-mode SAW filter (S) is formed is accommodated in a package of the surface acoustic wave (SAW) device of the cross section in FIG. In this surface acoustic wave (SAW) device, using conductive paste 12 the dual mode SAW filter (S) is stuck on to the inner bottom surface of the ceramic package 11; Paragraph [0010] Line 1-5). The purpose of doing so is to cover the contact so as to keep a space larger than the IDT pattern and cover of a predetermined space between themselves.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Zhou in view of Nishizawa, because Nishizawa teaches to include ceramic isolator covers the contact so as to keep a space larger than the IDT pattern and cover of a predetermined space between themselves (Paragraph [0010]).

Allowable Subject Matter
Claims 12-13 and 19 -20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Fenner et al. (US 20020158728 A1) discloses, “SYSTEM HAVING A SWITCHING DEVICE AND AN EVALUATION DEVICE FOR DETERMINING A REMAINING SERVICE LIFE OF A CONTACT PIECE- [0004] The present invention provides a system including a switching device, a sound device and an evaluation device. The switching device includes a housing and a contact system disposed in the housing, the contact system including a contact piece carrier and a contact piece disposed on the contact piece carrier. The sound device produces and captures structure-borne sound waves so as to determine an equivalent criterion useable for determining a remaining service life of the contact piece. The evaluation device evaluates the equivalent criterion. [0005] Each state of wear of a contact piece is associated with specific characteristics thereof. Thus, as the wear increases, the contact piece changes its properties with respect to the transmission or reflection characteristics for sound waves passing through the contact piece. According to the present invention, these changes are detected by acoustic aids and evaluated in an evaluation device, thus determining a corresponding wear state. According to the present invention, acoustic aids are used which, on one hand, are capable of producing sound waves in a desired degree so that a defined injection of sound waves can be injected into the contact piece to be examined and which, on the other hand, are able to capture sound waves which occur in the contact piece- However Fenner does not disclose a second electrical contact; and a measuring device for determining a contacting state between the first and second contacts, in a first contacting state the first and second contacts are electrically isolated from one another and in a second contacting state the first and second contacts are electrically connected to one another”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866